Citation Nr: 0627164	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-14 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, including as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1959 to June 
1981.

When this matter was previously before the Board of Veterans' 
Appeals (Board) in June 2005, it was remanded to the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA) for additional development.  Regrettably, the 
appeal must again be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran seeks service connection for (1) hypertension 
and; (2) coronary artery disease.  Because the medical 
evidence as to the etiology of the hypertension is uncertain, 
and because VA's duty to assist in this instance includes the 
conduct of a comprehensive medical examination, further 
medical inquiry will be conducted.  

The law provides that service connection is available for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d). Certain 
conditions, such as hypertension will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  38 C.F.R. 
§§ 3.307, 3.309.

The law further provides that no presumptions may be invoked 
on the basis of advancement of the disease when first 
definitely diagnosed for the purpose of showing its existence 
to a degree of 10 percent within the applicable period.  This 
will not be interpreted as requiring that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance.  Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree.  38 C.F.R. § 
3.307(c).

Here, the veteran's service medical records document elevated 
blood pressure readings in September 1973,  March and April 
1975, June 1980, and March 1981.  On many of these occasions, 
the veteran reported other symptoms, such as headaches, 
nausea, or vomiting.  At the veteran's service separation 
examination, a blood pressure reading of 136/80 was recorded.  
Just nine days previously, when he was referred for an 
electrocardiogram while asymptomatic, a blood pressure 
reading of 146/78 was documented.  

In light of the mandate of 38 C.F.R. § 3.307(c), competent 
medical evidence is required to ascertain whether the 
veteran's numerous instances of elevated blood pressure 
readings observed in service are indicative of in-service 
hypertension.

Although the veteran underwent a VA diabetes mellitus 
examination in November 2002, it does not appear that the 
veteran's claims folder was available to the examiner.  The 
examiner noted that the veteran had never been diagnosed as 
having hypertension.  However, a May 1985 medical report, 
generated during treatment for an acute anterior myocardial 
infarction and right bundle-branch block, indicates that the 
veteran's blood pressure reading was 150/110.  A May 1998 
service department medical record also indicates that the 
veteran had hypertension, which was then well-controlled.  

The veteran will therefore be accorded a VA medical 
examination.  Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); 
Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding 
the duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder).

Further, if hypertension is found to be related to the 
veteran's military service, such a finding may have an impact 
upon the veteran's original claim of service connection for 
coronary artery disease, as this claim is inextricably 
intertwined.  The prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other in the 
prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation.  See generally 
Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 
3 Vet. App. 466 (1992) (For the proposition as cited).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the veteran 
a medical examination, to be conducted by 
a qualified physician, to ascertain 
whether the veteran's hypertension was 
incurred in, within one year of, or 
otherwise the result of any incident of 
active military service.  If so, the 
medical examiner must also express an 
opinion as to whether the veteran 
sustained coronary artery disease as a 
result of active military service  The 
veteran's claims folder, and a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand.  

3.  Following such development, the RO 
should review and readjudicate the claims 
of service connection for hypertension, 
including as secondary to diabetes 
mellitus, and of service connection for 
coronary artery disease, including as 
secondary to diabetes mellitus..  See 38 
C.F.R. § 4.2 (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  If 
any such action does not resolve the 
claims, the RO shall issue the veteran a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



